Title: From Thomas Jefferson to James Cheetham, 17 January 1802
From: Jefferson, Thomas
To: Cheetham, James


          
            Sir
            Washington Jan. 17. 1802.
          
          Your favor of Dec. 29. was recieved in due time. although it is all important for public as well as personal considerations, that I should recieve information of every interesting occurrence, yet it is little in my power to entitle myself to it by regular correspondence on my part. in fact it is rare I can answer a private letter at all, being for the most part obliged to leave even my best friends to read their answer in what is done, or not done, in consequence of their letters. this must account for my late answer to your’s of the 29th. ult. and for my failures to answer at all on other occasions. the fact of the suppression of a work mentioned by you is curious, and pregnant with considerations. is it impossible to get a single copy of the work? a good history of the period it comprehended will doubtless be valuable. should it be undertaken as you suggest, I should suppose it indispensable in you, rather to visit this place, at your own convenience, for the information you desire as to a particular document, and for such other as the work itself will suggest to you. in the mean time I can assure you that I have compared that document with the extract from it in Callender’s history of 1796. pa. 172. to 181. and find the latter, not only substantially, but almost verbally exact. with respect to the compensation to the negociator, I think the printed public accounts shew that he recieved his salary as C.J. and his actual expences on the mission. a certain description of persons are so industrious in misconstruing & misrepresenting every word from my pen, that I must pray you, after reading this, to destroy it, that no accident happening to it may furnish matter for new slanders. accept my respects & best wishes.
          
            Th: Jefferson
          
        